DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-6 in the reply filed on 21 June 2022 is acknowledged.  Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-033145 was received on 22 March 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 25 February 2021 have been considered by the examiner.

Drawings
The drawings filed on 25 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short et al. (US PGPub 2013/0077114 A1), hereinafter Short.
With regard to Claim 1, Short discloses a recording apparatus (Fig. 1, printer 100; Fig. 13, printer 1300; ¶0075), comprising: 
an apparatus body that includes a recording unit that performs recording on a medium (Fig. 1+; print heads 1326, Fig. 13; ¶0017); 
a medium receiving tray (Figs. 2-3; tray 204; ¶0027) that is switchable between a housed state, in which the medium receiving tray is retracted inside the apparatus body (Fig. 2), and 
a protruding state, in which the medium receiving tray protrudes from the apparatus body relative to the housed state (Fig. 3), the medium receiving tray being configured to receive the medium ejected when in the protruding state (¶0034-0035); 
a power source that switches the medium receiving tray between the housed state and the protruding state (motor 412; Fig. 4; ¶0032); 
a medium detection unit (substrate detector 502; ¶0035-0036; Fig. 5) that detects whether there is the medium on the medium receiving tray or not (¶0035-0036); and 
a control unit that controls the power source based on detection information of the medium detection unit (¶0035); 
wherein when an error is detected during execution of a recording job (¶0071, Dirty-End event when the printing task does not properly complete), the control unit determines whether there is the medium on the medium receiving tray or not (¶0071, Lines 3-6), and 
when the control unit determines that there is no medium on the medium receiving tray, the control unit switches the medium receiving tray into the housed state (¶0071, Lines 3-6).

With regard to Claim 2, Short further discloses wherein when the medium detection unit determines that there is the medium on the medium receiving tray, the control unit outputs an alert for prompting the medium to be removed from the medium receiving tray (¶0038-0039, via position detector signal 508), and when the medium detection unit then determines that there is no medium on the medium receiving tray, the control unit switches the medium receiving tray into the housed state (¶0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Short, in view of Nakano et al. (US PGPub 2013/0258416 A1), hereinafter Nakano, and further in view of Silverbrook  (US PGPub 2004/0090509 A1).
With regard to Claim 3, Short does not explicitly disclose wherein the apparatus body includes, below the medium receiving tray, a medium container unit inside which the medium to be fed is containable, and the error is an error caused due to running out of the medium inside the medium container unit.
The secondary reference of Nakano discloses wherein the apparatus body includes, below the medium receiving tray, a medium container unit inside which the medium to be fed is containable (Fig. 3).
The tertiary reference of Silverbrook discloses the error is an error caused due to running out of the medium inside the medium container unit (¶0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an error cause due to running out of medium of Silverbrook, with the combination of Short-Nakano, in order to resolve such error to restore printing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Short, in view of Miyamoto et al. (US PGPub 2017/0251116 A1), hereinafter Miyamoto, and further in view of Silverbrook  (US PGPub 2004/0090509 A1).
With regard to Claim 4, Short further discloses wherein the apparatus body includes the medium receiving tray in a front portion of the recording apparatus (Figs. 1A-1B),  however does not explicitly disclose a feeding tray in a rear portion of the recording apparatus, the medium to be fed being configured to be placed on the feeding tray, and the error is an error caused due to running out of the medium on the feeding tray.
The secondary reference of Miyamoto discloses a feeding tray in a rear portion of the recording apparatus (Figs. 2, 5; ¶0059-0061), the medium to be fed being configured to be placed on the feeding tray (Figs. 2, 5; ¶0059-0061).
The tertiary reference of Silverbrook discloses the error is an error caused due to running out of the medium on the feeding tray (¶0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an error cause due to running out of medium of Silverbrook, with the combination of Short-Nakano, in order to resolve such error to restore printing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Short, in view of Nakano.
With regard to Claim 5, Short does not explicitly disclose wherein the error is an error caused due to jamming of the medium inside the apparatus body.
The secondary reference of Nakano discloses wherein the error is an error caused due to jamming of the medium inside the apparatus body (¶0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the jamming error of Nakano, with the recording apparatus of Short, in order to remove and resolve jamming errors so printing operation can be restored, as taught by Nakano (¶0009).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Short, in view of Silverbrook.
With regard to Claim 6, Short further discloses wherein the recording unit is an ink ejection head that ejects ink onto the medium (¶0068), however does not explicitly disclose the error is an error caused due to running out of the ink.
The secondary reference of Silverbrook discloses an error caused due to running out of ink (¶0129; 0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an error cause due to running out of ink of Silverbrook, with the error of Short, in order to resolve such error to restore printing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853